Citation Nr: 1704980	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  09-37 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to February 2008.  His awards and decorations include the Army Commendation Medal with "V" Device.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board most recently remanded the Veteran's claim in April 2016 for further development adjudication.  As discussed further below, the Board's directives have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2016 remand directed that the Veteran be afforded a new VA examination to evaluate the severity of his service-connected PTSD after he stated that an August 2014 VA examiner failed to accurately report his psychiatric symptoms.  Specifically, the remand directed the examiner to address the Veteran's October 2014 statement wherein he reported homicidal ideation and plan as well as hearing whispers that told him what to do.  The Board finds that the May 2016 examination is inadequate because the examiner failed to address the Veteran's October 2014 statement.  Therefore, a new examination to evaluate the severity of the Veteran's service-connected PTSD is necessary.

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.  In this case, the Board finds that, this claim must be sent back again for a full VA examination which addresses the questions asked in the prior remand.  Furthermore, as this is a claim for entitlement to an initial increased disability rating, the Board finds that a new VA examination is necessary to adequately evaluate the Veteran's current symptomatology to date.

The Board strongly regrets the additional delay in adjudication of the Veteran's claim that another remand will entail; however, as noted above, the Veteran is entitled to the full development as previously requested by the Board, and the Board fails as a matter of law if that development is not undertaken.  Therefore, the Board will make a further attempt to ensure that all requested development is completed.

The AOJ also should attempt to obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records for the Veteran dated from June 2016 to present.  Any request(s) for these records, and any reply, to include any records obtained, should be associated with the claims file.

2.  Afford the Veteran a VA examination to address the extent and severity of his PTSD.  The claim file must be reviewed by the examiner.  All necessary tests are to be conducted.

The examiner should address all symptomatology of the Veteran's PTSD.  The examiner must address the October 2014 statement from the Veteran wherein he reported homicidal ideation and plan, as well as hearing whispers.  A multi-axial diagnosis must be rendered, and the examiner must address what this diagnosis represents in terms of social and occupational impairment.  

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the PTSD claim, in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




